Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Bourgeau on January 14, 2022.

The following changes are made to the set of claims filed December 27, 2021.  The claims have been amended as follows: 

1.	(Currently Amended) A mud shield for a goggle, the mud shield comprising:
a shield body configured to be disposed over at least a portion of a goggle, the shield body having a three-dimensional shape conforming to a shape of the goggle, wherein the shield body includes:
	a shield top portion configured to be disposed over an outward-facing upper portion of the goggle, an upper periphery of the shield top portion projecting rearward and configured to at least partially overlap a top side of the goggle, and a lower periphery of the shield top portion defining a first edge; and
	a shield bottom portion configured to be disposed over a lower portion of the goggle, an upper periphery of the shield bottom portion defining a second edge, and a lower periphery of the shield bottom portion defining a lower periphery of the shield 
wherein an opening extends between the first edge and the second edge, the opening defining a viewing window and being configured to expose an underlying portion of the goggle when installed; and
wherein the first edge of the shield top portion comprises a first sealing surface configured to contact a top portion of a film dispensed across a film area of a lens of the goggle.

2.	(Canceled)

3.	(Currently Amended) The mud shield of claim [[2]]1, wherein the second edge comprises a second sealing surface configured to a contact a bottom portion of the film.

4.	(Currently Amended) The mud shield of claim 1, wherein the shield top portion is configured to fully cover a top portion of [[a]]the lens of the goggle.

7.	(Currently Amended) The mud shield of claim 6, wherein the left edge comprises a left sealing surface and the right edge comprises a right sealing surface, and at least portions of the left and right sealing surfaces are configured to contact [[a]]the film dispensed across [[a]]the film area of [[a]]the lens of the goggle.

11.	(Currently Amended) A goggle system comprising:
a goggle including a goggle frame and a lens coupled to the goggle frame; 
a film selectively conveyable across the lens; and
a mud shield including a shield body coupled to the goggle, the shield body having a three-dimensional shape conforming to a shape of the goggle; 
wherein the shield body comprises: 

	a shield bottom portion disposed over a lower portion of the goggle and having a lower periphery defining a lower periphery of the shield body, wherein the lower periphery of the shield body has a bottom profile configured to follow a corresponding bottom profile of the goggle, wherein an entirety of the bottom profile of the lower periphery of the shield body is configured to be disposed on an outward-facing side of the goggle without extending rearward, and an upper periphery of the shield bottom portion defines a second edge; and
	an opening defined, at least in part, by the first and second edges;
wherein the shield top portion and the shield bottom portion are formed together as a single piece.

12.	(Canceled)

13.	(Currently Amended) The goggle system of claim [[12]]11, wherein the first edge comprises a first seal edge configured to contact a top portion of the film.

14.	(Currently Amended) The goggle system of claim [[12]]11, wherein the second edge comprises a second seal edge configured to a contact a bottom portion of the film.

15.	(Currently Amended) The goggle system of claim [[12]]11, further comprising a left canister and a right canister, wherein the film is selectively conveyable from one of the left canister or the right canister to the other of the left canister or the right canister.

18.	(Currently Amended) The goggle system of claim 17, wherein the left edge comprises a left sealing surface, the right edge comprises a right sealing surface, and at least portions of the left sealing surface and the right sealing surface are configured to contact [[a]]the film dispensed across a film area of the lens.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest piece of prior art is USPN 5,203,035 Lawlor.  The current claims are distinguished from Lawlor at least because Lawlor does not teach, suggest, or disclose a mud shield for a goggle including all the limitations as recited in currently amended claims 1 and 11.  The prior art of record would not be combinable to result in the claimed invention without substantial rearrangement and improper hindsight reasoning.  Dependent claims are allowable at least by virtue of their dependencies on an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732